DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 2-10, and 12-15 have been amended.  Claims 1-15 are pending in the instant application.

Priority
This application is a U.S. national stage entry under 35 U.S.C. §371 of International Application No. PCT/EP2017/059009 filed April 13, 2017, which claims priority benefit to European Application No. 16165117.9 filed on April 13, 2016.

Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 11/07/2018, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.

	
Response to Restriction Requirement
Applicant’s election without traverse of Group I (i.e. claims 1-9) in the reply filed by Applicant’s representative Kimberly S. Jordahl on 11/10/2021 is acknowledged. 

Status of the Claims
	Claims 10-15 are withdrawn from further consideration by Examiner as being drawn to non-elected inventions under 37 CFR 1.142(b) due to the restriction requirement.  Claims 1-9 are under examination on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, claim 1 defines the “functionalizing agent” is selected from the group consisting of oils, fats, resin acids and esters and salts thereof,..  However, it is not clear what the term “thereof” refers to.  Oils, fats, or resin acids?  In addition, the term “functionalizing agent” is defined alternatively as “fatty acid salts other than calcium stearate”, or as “soaps”.  By definition, a soap is a salt of a fatty acid, which includes calcium stearate.  It is not clear whether or not the “functionalizing agents” include calcium stearate in the claim, because a soap could be a calcium stearate, but is excluded from fatty acid salts by the proviso “other than calcium stearate”.  Therefore, the metes and bounds of claim 1 are not clear.   Claims 2-9 depending on claim 1 are rejected accordingly.

Claim 5 is indefinite because it claims the phrase “the melting point of the functionalizing agent is at least 0°C, and/or is at most 140°C”, wherein the term “and/or” renders the scope of the phrase not clear.  It is because the melting point of the functionalizing agent is at most 140°C covers a temperature of less than 0°C, which conflicts with the limitation “the melting point of the functionalizing agent is at least 0°C” when the term “or” is applied.  The term “and/or” should be replaced with “and”.  Accordingly, the phrase should be “the melting point of the functionalizing agent is at least 0°C, and is at most 140°C”, instead.      

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO94/28057 (“the 057 publication”) to Song et al. 
Example 1 of the `057 publication discloses a method for preparing foaming agents comprising steps of mixing 94.5 parts by weight of polyethylene, 5 parts by weight of wax (i.e. functionalizing agent) and 0.5 part by weight of calcium stearate.  This mixture was melt-extruded at temperatures ranging from 40 to 235 °C. During the melt-extrusion of the blend, 45 parts by weight of sodium bicarbonate was introduced to extrude it with the mixture, resulting in a total sodium bicarbonate amount of 31 wt% in the prepared paste [i.e. 45/(94.5+5+0.5+45) x100%=31 wt%]. The extrudates was cooled and cut to a pellet (considered to be a granule formulation).   Therefore, the `057 publication anticipates claims 1, 3, and 5-6.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the `057 publication in view of US2001/006677 (“the `677 publication”) to McGinity et al.              

Determination of the scope and content of the prior art (MPEP §2141.01)
Example 1 of the `057 publication discloses a method for preparing foaming agents comprising steps of mixing 94.5 parts by weight of polyethylene, 5 parts by weight of wax (i.e. functionalizing agent) and 0.5 part by weight of calcium stearate.  This mixture was melt-extruded at temperatures ranging from 40 to 235 °C. During the melt-extrusion of the blend, 45 parts by weight of sodium bicarbonate was introduced to extrude it with the mixture, resulting in a total sodium bicarbonate amount of 31 wt% in the prepared paste [i.e. 45/(94.5+5+0.5+45) x100%=31 wt%]. The extrudates was cooled and cut to a pellet (considered to be a granule formulation).
The `677 publication discloses a method of preparing a pharmaceutical formulation by oil [0106-0108].

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claim 2 and the `057 publication is that the prior art does not teach the weight ratio of the functionalizing agent is at least 20 parts per 100 parts of the alkali metal salt.

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, the instant claim 2 would have been obvious over the `057 publication because the `677 publication teaches the weight ratio of the functionalizing agent is at least 20 parts per 100 parts of the alkali metal salt, see the Table at [0117].   Because both the processes of the `057 publication and the `677 publication involve formulation through melt-extrusion, both processes are in the same field of formulation or endeavor. E ordinary skilled in the art, it would have been obvious to combine the two references as a whole toward Applicant’s invention.
In terms of claim 4 wherein the filaments or granules are further milled, the `677 publication teaches by varying extrusion rate and chopper speed, the length of effervescent film segments and size of effervescent granules can be controlled and optimized, and any film remaining after the segments have been collected can be recycled by milling to the desired particle size and mixing with virgin material, [0104].
R-COOH, the `677 publication teaches the formulation may contain functionalizing agents of fatty acids such as oleic and linoleic acid as Penetration enhancers, [0056].
In terms of claim 9 wherein the functionalizing agent is, or comprises, beeswax, Example 1 of the `057 publication teaches the functionalizing agent is wax.  However, one ordinary skilled in the art would know that beeswax is one of the most common wax, see Wikipedia “Wax”, and use beeswax as the functionalizing agent when the `057 publication teaches wax is a functionalizing agent.  It would have been an obvious-to-try.     

Conclusions
Claims 1-9 are rejected.
Claims 10-15 are withdrawn.

	
	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the 

/YONG L CHU/Primary Examiner, Art Unit 1731